                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KEVIN CAMPBELL,                                              CIVIL ACTION

        Plaintiff,
                                                              NO. 21-2223-KSM
        v.

 JOHN HARMON, et al.,

        Defendants.


                                             ORDER

       AND NOW, this 28th day of May, 2021, upon consideration of Plaintiff Kevin

Campbell’s Motion to Proceed In Forma Pauperis (Doc. No. 1), his Prisoner Trust Fund

Account Statement (Doc. No. 3), and his pro se Complaint (Doc. No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Kevin Campbell, #9171, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Northampton County Prison or other appropriate official to assess an initial filing fee

of 20% of the greater of (a) the average monthly deposits to Campbell’s inmate account; or (b)

the average monthly balance in Campbell’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden of Northampton County Prison or other

appropriate official shall calculate, collect, and forward the initial payment assessed pursuant to

this Order to the Court with a reference to the docket number for this case. In each succeeding

month when the amount in Campbell’s inmate trust fund account exceeds $10.00, the Warden of

Northampton County Prison or other appropriate official shall forward payments to the Clerk of
Court equaling 20% of the preceding month’s income credited to Campbell’s inmate account

until the fees are paid. Each payment shall refer to the docket number for this case.

        3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

Northampton County Prison.

        4.      The Complaint is DEEMED filed.

        5.      The Complaint is DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum.

        6.      Campbell may file an amended complaint within thirty (30) days of the date of

this Order. Any amended complaint must identify all Defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Campbell’s claims against each Defendant. The amended complaint must also

provide as much identifying information for each Defendant as possible. Campbell may refer to

a Defendant by last name only if that is the only identifying information possessed. If Campbell

wishes to name individuals for whom he does not have any identifying information, he may refer

to those individuals as John Doe #1, John Doe #2, etc. 1 The amended complaint shall be a

complete document that does not rely on the initial complaint or other papers filed in this case to

state a claim. When drafting his amended complaint, Campbell should be mindful of the Court’s

reasons for dismissing the claims in his initial complaint as explained in the Court’s

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.




        1
          Without the name of at least one individual or entity, however, the Court may be unable to
direct service of any amended complaint that Campbell may file.
        7.      The Clerk of Court is DIRECTED to send Campbell a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Campbell may use this form to file his amended complaint if he chooses to do so. 2

        8.      If Campbell does not wish to amend his complaint and instead intends to stand on

his complaint as originally pled, he may file a notice with the Court within thirty (30) days of the

date of this Order stating that intent, at which time the Court will issue a final order dismissing

the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall include the

civil action number for this case. See Weber v. McGrogan, 939 F.3d 232, 241 (3d Cir. 2019) (“If

the plaintiff does not desire to amend, he may file an appropriate notice with the district court

asserting his intent to stand on the complaint, at which time an order to dismiss the action would

be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re

Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the district court did

not abuse its discretion when it dismissed with prejudice the otherwise viable claims . . .

following plaintiffs’ decision not to replead those claims” when the district court “expressly

warned plaintiffs that failure to replead the remaining claims . . . would result in the dismissal of

those claims”).

        9.     If Campbell fails to file any response to this Order, the Court will conclude that

Campbell intends to stand on his complaint and will issue a final order dismissing this case. 3 See

Weber, 939 F.3d at 239–40 (explaining that a plaintiff’s intent to stand on his complaint may be


        2
         This form is also available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf
        3
          The six-factor test announced in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir.
1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his complaint. See
Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as distinct from dismissals
under Federal Rule of Civil Procedure 41(b) for failure to comply with a court order, which require
assessment of the Poulis factors); see also Elansari v. Altria, 799 F. App’x 107, 108 n.1 (3d Cir. 2020)
inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

IT IS SO ORDERED.

                                                 /s/Karen Spencer Marston

                                                 KAREN S. MARSTON, J.




(per curiam). Indeed, an analysis under Poulis is not required when a plaintiff willfully abandons the case
or makes adjudication impossible, as would be the case when a plaintiff opts not to amend his complaint,
leaving the case without an operative pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 n.2 (3d
Cir. 2017) (per curiam) (“Where a plaintiff’s conduct clearly indicates that he willfully intends to abandon
the case, or where the plaintiff's behavior is so contumacious as to make adjudication of the case
impossible, a balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt.,
Inc., 292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the six Poulis
factors in cases where a party willfully abandons her case or otherwise makes adjudication of the matter
impossible.” (collecting cases)).
